In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-20-00263-CV

MAY HA GOETSCH, A.C.N.P.; ALVIN            §   On Appeal from the 141st District Court
UCHENNA ANENE, M.D.;
JAGADESHWAR REDDY, M.D.;
SATHISHKUMAR SEELIYUR
DURAISWAMY, M.D.; BRANT ERWIN,             §   of Tarrant County (141-307517-19)
APRN, AGACNP-BC; JAY ARVIND
PATEL, D.O.; BAYLOR ALL SAINTS
MEDICAL CENTER; AND CENTURY
INTEGRATED PARTNERS, INC.,                 §   February 25, 2021
Appellants

V.                                         §

DEANNA ROLLS, INDIVIDUALLY AND             §   Memorandum Opinion by Justice Walker
AS WRONGFUL DEATH BENEFICIARY
OF DAVID ROLLS, DECEASED, AND AS
REPRESENTATIVE OF THE ESTATE OF
DAVID ROLLS, DECEASED; AND
WANDA YATES, Appellees

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s order. It is ordered that the trial court’s

order is affirmed.
      It is further ordered that Appellants shall bear the costs of this appeal, for

which let execution issue.

                                    SECOND DISTRICT COURT OF APPEALS



                                    By /s/ Brian Walker
                                       Justice Brian Walker